Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogawa et al (US 2020/0316917).
Ogawa shows the structure claimed including a laminated glass having a pair of glass plates (1, 2), a pair of intermediate layers (32, 33) between the pair of glass plates, a substrate (311) with an electrically conductive heated material (314) on a main surface of the substrate wherein the substrate has a first end and a second end, a first bus bar (312) which is connected to the electrically conductive heated material is arranged along the first end of the substrate and a second bus bar (313) is arranged 
With respect to claims 2-4 and 14, Ogawa further shows the electrically conductive material, the first bus bar, and the second bus bar that are integrally formed of the same material including silver wherein the third bus bar is directly soldered with a solder material (5).  
With respect to claims 7-9, Ogawa shows the glass plates having left and right edges wherein the substrate is placed so that firs end is along the left edges and the second end is along the right edges of the glass plates, and Ogawa further shows the electrically conductive heater material is constituted by a net-work formed by a plurality of linear materials/lines. 
With respect to claims 10-11, Ogawa shows a line width of the linear material is between 3-500 um which overlaps with the claimed range of 25 um or less wherein a  thickness of the electrical conductive heated material is 3 to 25 um which overlaps with the claimed range of 20 um or less. Also, see para [0092] and [0105].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (US 2020/0316917) in view of Schall (US 2011/0108537).
Ogawa shows the structure claimed except for a strip-shaped optically shielding portion along a periphery of the glass plates. 
Schall shows a glass plate having a strip-shaped optically shielding layer (3) along a periphery of the glass plate to mask electrical connections of an electrically heated conductive material having bus bars. 
In view of Schall, it would have been obvious to one of ordinary skill in the art to adapt Ogawa with a strip-shaped shield to conceal or mask the electrical connections including the bus bars connected to the electrically conductive heated material for aesthetic purposes as well as for protection against UV ray. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (US 2020/0316917) in view of Thiry et al (US 2008/0035629) and Jones et al (US 4,703,328).
Ogawa shows the structure claimed except for the thickness A of the first bus bar and the second bus bar and a thickness B of the third bus bar satisfying the recited equation of B=3A, i.e., the thickness B of the third bus bar is three time larger than the thickness A of the first or the second bus bar. Ogawa shows the first bus bar and the second bus bar having a thickness of 3-20 um. 

Jones shows it is known to provide a third bus bar (17, 19) over a first/second bus bar of an electrically conductive heated material. Jones further teaches that having the third bus would avoid uneven distribution of current along the first/second bus bar that could give rise to local overheating. Also, see column 3, lines 50-54. 
In view of Thiry and Jones, it would have obvious to one of ordinary skill in the art to adapt Ogawa with the third bus bar overlapping with the first and second bus bar as shown by Jones wherein the third bus having a thickness B of 50 um would satisfy the recited equation of B=3A with the thickness A of the first/second bus bar being 16.67 um which falls within the range of 3-20 um of Ogawa. It is noted that such range would have been obvious to one of ordinary skill in the art to prevent any localized overheating along the first bus bar or the second bus bar by providing a highly conductive and low/lower resistant third bus bar to the first/second bus bar. 
With respect to claim 13, Ogawa shows the first  and second bus bar having a width of 5-50 mm, and Thiry shows the bus bar (6) having a width of  5 mm, and as Jones shows the third bus bar (17, 19) that shows having a similar width as that of the first and second bus bar (3, 4) as illustrated in Figure 5 wherein it would have been obvious to provide the first bus bar, the second bus bar, and the third bus bar having a range of 10 mm or less which is a suitable range for the making of the bus bars as known in the art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shoop et al (US 4,102,722), Adachi (US 2004/0214016), and Weiss et al (US 2010/0252545).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SANG Y PAIK/Primary Examiner, Art Unit 3761